Case 0:19-cv-62988-KMM Document 1 Entered on FLSD Docket 12/05/2019 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

 CHASTIDI CORREA,                     )
 an individual,                       )
                                      )
         Plaintiff,                   )
                                      )
 vs.                                  )                CASE NO.:
                                      )
 LAKES PARK INVESTMENTS, LLC,         )
 a Florida Limited Liability Company, )
                                      )
         Defendant.                   )
 ____________________________________/

                                      COMPLAINT
                             (INJUNCTIVE RELIEF DEMANDED)

        Plaintiff, CHASTIDI CORREA, by and through her undersigned counsel, hereby files

 this Complaint and sues LAKES PARK INVESTMENTS, LLC, a Florida Limited Liability

 Company, for injunctive relief, attorneys’ fees, and costs pursuant to the Americans with

 Disabilities Act, 42 U.S.C. § 12181 et seq., and alleges:

                                JURISDICTION AND PARTIES

        1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

 Americans with Disabilities Act, 42 U.S.C. § 12181, et seq. (hereinafter referred to as the

 “ADA”). This Court is vested with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

        2.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b) and Rule 3.1, Local

 Rules of the United States District Court for the Southern District of Florida.

        3.      Plaintiff, CHASTIDI CORREA, (hereinafter referred to as “Ms. Correa”) is a

 resident of the state of Florida in Broward County.


                                                  1
Case 0:19-cv-62988-KMM Document 1 Entered on FLSD Docket 12/05/2019 Page 2 of 5



           4.     Plaintiff is a qualified individual with a disability under the ADA. Plaintiff was

 severely injured in a workplace accident in 2012 affecting her lower back and elbow. As a result

 she is permanently disabled.

           5.     Due to her disability, Plaintiff is substantially impaired in several major life

 activities including walking and standing and utilizes a walker for mobility. 1

           6.     Defendant LAKES PARK INVESTMENTS, LLC, (hereinafter referred to as

 “LPI”) is a Florida Limited Liability Company registered to do business in the State of Florida.

 Upon information and belief, Defendant is the owner of the real property and improvements,

 Pines Professional Campus at Silver Lakes, which is the subject of this action, to wit: generally

 located at 17800 - 17900 NW 5th Street, Pembroke Pines, FL 33029 (the “Property”). Defendant

 is responsible for complying with the obligations of the ADA.

           7.     All events giving rise to this lawsuit occurred in the Southern District of Florida,

 Broward County, Florida.

                         COUNT I - VIOLATION OF TITLE III OF THE
                             AMERICANS WITH DISABILITIES ACT

           8.     Plaintiff realleges and reavers the preceding paragraphs as if they were expressly

 restated herein.

           9.     The Property, which includes numerous medical providers and restaurants, is

 consequently a place of public accommodation subject to the ADA.

           10.    Plaintiff has visited the Property discussed herein several times over the last year,

 and plans to visit again in the near future.




 1
     Plaintiff is capable of walking short distances without assistance on good days.
                                                    2
Case 0:19-cv-62988-KMM Document 1 Entered on FLSD Docket 12/05/2019 Page 3 of 5



        11.     During her most recent visit in late 2019, Plaintiff encountered serious difficulty

 accessing the goods and utilizing the services therein due to the architectural barriers discussed

 in this Complaint. Moreover, but for the inaccessible condition of the Property, Plaintiff would

 like to visit the Property more often.

        12.     Due to the barriers, Plaintiff has been unable to, and continues to be unable to,

 enjoy full and equal access to goods and services offered at the Property, owned, leased, and/or

 operated by Defendant.

        13.     Plaintiff desires to visit the Property but fears that she will be subjected to the

 same architectural barriers which remain at the Property in violation of the ADA.

        14.     Defendant is in violation of 42 U.S.C. § 12181 et seq. and 28 C.F.R. § 36.304 et

 seq. and is discriminating against Plaintiff due to, but not limited to, the following barriers to

 access which Plaintiff personally encountered and which hindered her access:

                A.      Plaintiff encountered that all of the curb ramps serving the Property are

        excessively steep and have steep side flares.

                B.      Plaintiff encountered a long sidewalk ramp on both ends of the Property

        which are both inaccessible due to excessive running slopes and pavement in disrepair.

                C.      Plaintiff encountered an inaccessible parking lot due to improper

        distribution of parking spaces for disabled use. Specifically, all of the disabled use

        parking spaces (and accompanying curb ramps) serving the Property are located on the

        west side of the building, leaving no nearby parking spaces and limited ramp access to

        serve the east side of the building.

                D.      Additionally, the sidewalk serving the tenants along the rear of the

        Property lacks accessible curb ramps or nearby disabled use parking spaces.
                                                 3
Case 0:19-cv-62988-KMM Document 1 Entered on FLSD Docket 12/05/2019 Page 4 of 5



        15.     To date, the readily achievable barriers and other violations of the ADA still exist

 and have not been remedied or altered in such a way as to effectuate compliance with the

 provisions of the ADA.

        16.     Independent of her intent to return as a patron, Plaintiff additionally intends to

 return to the Property as an ADA tester to determine whether the barriers to access stated herein

 have been remedied.

        17.     Removal of the barriers to access located on the Property is readily achievable,

 reasonably feasible, and easily accomplishable without placing an undue burden on Defendant.

        18.     Removal of the barriers to access located on the Property would allow Plaintiff to

 fully utilize the goods and services located therein.

        19.     Plaintiff has been obligated to retain the undersigned counsel for the filing and

 prosecution of this action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs, and

 expenses paid by Defendant pursuant to 42 U.S.C. § 12205.

        WHEREFORE, Plaintiff demands judgment against Defendant and requests the

 following injunctive and declaratory relief:

                A.      That this Court declares that the Property owned, leased, and/or

                        operated by Defendant is in violation of the ADA;

                B.      That this Court enter an Order directing Defendant to alter its

                        Property to make it accessible to, and useable by, individuals with

                        disabilities to the full extent required by Title III of the ADA;

                C.      That this Court enter an Order directing Defendant to evaluate and

                        neutralize its policies and procedures towards persons with


                                                   4
Case 0:19-cv-62988-KMM Document 1 Entered on FLSD Docket 12/05/2019 Page 5 of 5



                     disabilities for such reasonable time so as to allow Defendant to

                     undertake and complete corrective procedures;

              D.     That this Court award reasonable attorneys’ fees, costs (including

                     expert fees), and other expenses of suit, to Plaintiff; and

              E.     That this Court awards such other and further relief as it deems

                     necessary, just and proper.


 Date: December 5, 2019

                                            Respectfully Submitted,


                                            KU & MUSSMAN, P.A.
                                            18501 Pines Blvd, Suite 209-A
                                            Pembroke Pines, Florida 33029
                                            Tel: (305) 891-1322
                                            Fax: (305) 891-4512
                                            louis@kumussman.com


                                            By: /s/ Louis I. Mussman
                                            Louis I. Mussman, Esq.
                                            (FL Bar #: 597155)
                                            Brian T. Ku, Esq.
                                            (FL Bar # 610461)




                                                5
